Citation Nr: 9921143	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1988 to April 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the November 1991 rating decision of the 
Department of Veterans (VA) Affairs Regional Office in Detroit, 
Michigan (RO).  The Board remanded this case to the RO for 
additional development in September 1996.  Subsequently, having 
complied with the instructions on remand, the RO returned the 
case to the Board for further appellate consideration.

The Board notes that the evidence of record and several 
statements submitted by the veteran have raised a claim of 
entitlement to service connection for a low back and pelvic 
disability as secondary to the service-connected left knee 
disability.  As this issue has not been prepared for appellate 
review, the Board refers it to the RO for all appropriate 
development.  Likewise, the Board construes the veteran's 
statement submitted in February 1998 as a Notice of Disagreement 
to the RO's December 1997 denial of an extension of a total 
temporary evaluation.  Therefore, the Board refers this claim to 
the RO for the issuance of a Statement of the Case and 
notification to the veteran of his appellate rights.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained.

2.  The veteran's left knee disability is productive of severe 
impairment, including chronic pain, muscle atrophy, gait 
disturbance, and interference with activities of daily living.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for a 
left knee disability, described as status post meniscectomy, 
patellar realignment and reconstruction, in November 1991 and 
assigned a 20 percent evaluation effective from April 1991.  
Subsequent rating decisions, with the exception of temporary 
total evaluations for convalescence, have confirmed and continued 
the 20 percent evaluation.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the veteran filed a Notice 
of Disagreement to the initial November 1991 rating decision.  
Therefore, it is an original claim placed in appellate status by 
a Notice of Disagreement taking exception with the initial rating 
award.  Accordingly, the claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and VA 
has a duty to assist the veteran in the development of facts 
pertinent to that claim.  See Fenderson v. West, 12 Vet.App. 119 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994) (increased ratings claims).  The Board further finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue on 
appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA must consider all 
evidence of the veteran's disability as is necessary to evaluate 
the severity from the effective date of service connection 
through the present.  Fenderson v. West, 12 Vet.App. 119 (1999), 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. Brown, 
9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (1998) (ratings to be assigned 
in the light of the whole recorded history).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weightbearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (1998).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1998).

During a VA examination in July 1991, the veteran related a 
history of injuring his left knee and undergoing several 
surgeries while on active duty.  He complained that the knee 
continued to cause pain and instability.  Physical examination of 
the knee discovered medial and lateral instability, as well as 
atrophy of the left thigh.  Flexion was measured to 45 degrees, 
with pain on motion and pain on palpation of the patella.  The 
veteran was diagnosed with lateral meniscal tear, chondromalacia, 
status post meniscectomy, status post patellar realignment, and 
status post reconstruction of the left knee.

VA Hospital records from March 1992 reflect that the veteran was 
admitted for arthroscopy of the left knee due to a diagnosis of 
internal derangement of the knee.  Examination at the time of 
admittance showed range of motion to 35 degrees with pain, marked 
quadriceps wasting, and no swelling or effusion.  At departure, 
range of motion had increased to 90 degrees and the anterior 
cruciate ligament appeared normal.  VA outpatient records from 
1991 and 1992 show that the veteran was routinely followed for 
his left knee.  Objective findings normally included decreased 
strength and atrophy of the quadriceps, decreased range of 
motion, tenderness, and instability of the knee.  In March 1992, 
the veteran complained of his knee worsening, with constant pain, 
inability to sleep, and interference with walking.

The veteran was hospitalized in May 1992 for manipulation of the 
left knee under anesthesia.  He reported constant pain but was 
taking no medication at the time.  Upon admission, flexion was to 
45 degrees and extension was to 0 degrees, with no laxity, 
swelling, or edema.  Following surgery, the veteran was 
instructed to use the range of motion machine and to attend daily 
physical therapy.  At discharge, range of motion had increased to 
60 degrees, with crepitus and some discomfort.  The veteran was 
provided with a drop-lock hinged brace to wear on his knee.  An 
MRI performed later that month showed the left knee to be within 
normal limits, with intact cruciate ligaments, and no 
demonstrable meniscal tear, joint effusion, subchondral fracture, 
or degenerative disease.  A physical therapy note from June 1992 
recorded limited range of motion, severe decrepitus, poor 
strength, and ambulation with a cane.  Rehabilitation potential 
was noted as poor.

The veteran was afforded another VA examination in July 1992.  
The veteran complained of pain and frequent buckling of the left 
knee.  Objective findings included atrophy of the left thigh and 
lower leg, and flexion to 30 degrees and extension to 0 degrees.  
Pain was elicited on motion, palpation, and compression of the 
patella.  However, there was no swelling, instability, or 
crepitus.  The veteran reported decreased pinprick sensation on 
the lateral surface of the left leg.  The x-ray report made no 
findings.  The veteran was diagnosed with tear of the lateral 
meniscus, status post meniscectomy, reconstruction, and patellar 
realignment.

An orthopedic consultation in August 1992 reported decreased 
range of motion, marked atrophy and tightness of the quadriceps 
and hamstrings.  VA outpatient orthopedic records from September 
1992 indicate that the veteran continued to convalesce and to 
receive medical attention and physical therapy.  In October 1992, 
the veteran was admitted to the VA Hospital for arthroscopy of 
the left knee with lateral release and realignment of the 
patella.  It was noted before surgery that he could flex the knee 
to 90 degrees; however, his patella was now tracking laterally.

The veteran appeared at a hearing before the RO in November 1992.  
He testified that he had chronic pain due to instability and 
arthritis of the left knee and that he was taking several pain 
medications.  He reported that physical therapy, surgery, and 
serial casting to stretch out the leg and increase the range of 
motion had not alleviated the pain.  He also was not sure if he 
would retain the extended range of motion following the surgery 
and the casting.  He reported that his quadriceps tightened up 
and caused imbalance and that he also had problems with his 
ligaments.

VA outpatient records from January 1993 show that the veteran was 
still receiving care for his knee.  An orthopedic entry in March 
1993 noted that the veteran would be convalescing for another 6 
months and that he would continue in physical therapy to stretch 
the quadriceps muscles and to increase range of motion.  At that 
time, he could not fully flex the left knee and there was an 
unspecified leg length discrepancy.  It was noted that his 
altered gait was placing stress on his lower back.  A letter that 
month from the Chief of Orthopedics stated that range of motion 
for the left knee was to 80 degrees but that tight quadriceps and 
muscle weakness were still present.

The veteran underwent another VA examination in August 1993.  The 
veteran reported that since surgery in 1990, his knee had lost 
range of motion and stability.  At the present time, he had 
severe pain in the left leg radiating into the thigh area.  He 
believed that the kneecap was not positioned properly.  Upon 
examination, the circumference of the left thigh was 2 3/4 inches 
less than the right.  Pain was elicited on palpation of the 
lateral patella.  Range of motion was measured to 85 degrees for 
flexion, with a catch at 55 degrees, and to 0 degrees for 
extension.  The veteran wore inserts due to his pelvic tilt and 
shortening of the left leg.  He was diagnosed with post-op 
surgery of left knee, post-op traumatic arthritis of left knee, 
shortening of left leg, and atrophy of left thigh muscle.

In August 1995, the veteran presented with complaints of 
increasing pain.  Upon examination, full range of motion, 
crepitus, and minimal fluid were present.  The x-ray report was 
within normal limits.  In November 1995, the veteran was noted as 
being in stable condition, reliant upon a brace, and with some 
atrophy.  In September 1996, the veteran complained of sharp knee 
pain for the past six months. Physical examination showed full 
range of motion, decreased strength, and atrophy of the 
quadriceps and patellar tendons.  There was no appreciable 
laxity.  The veteran was assessed with a probable meniscal tear.

In February 1997, a VA physician reported that the veteran had 
undergone several surgeries and was followed at the VA orthopedic 
clinic.  At present, the veteran could not work and was scheduled 
to undergo another knee arthroscopy in an attempt to improve his 
left knee function and decrease the pain.  Hospital records from 
the following month show that the veteran did undergo a left knee 
arthroscopy due to continued symptoms of swelling, popping, and 
catching of the left knee.  The post-operative diagnosis was left 
knee loose body, cleavage tear anterior horn medial meniscus, and 
chondral changes at the patellofemoral joint.  At an orthopedic 
follow-up in May 1997, range of motion was measured to 120 
degrees.  However, very weak muscles and patellar crepitance 
continued to be present.  The veteran was assessed with status 
post left knee arthroscopy with significant patellar femoral 
syndrome.

Private physical therapy notes from June 1997 show an assessment 
of decreased range of motion, decreased strength, and decreased 
activities of daily living.  The veteran reported that he had 
some difficulty walking on uneven surfaces and stairs and that he 
could not stand for more than 15 minutes without pain in his 
knee.  He described the pain as intermittent with different 
levels of intensity.  Examination showed atrophy of the left 
thigh and left calf, firm ligaments, and slightly decreased 
mobility and lateral tracking of the patella, with pain over the 
lateral portal.

The veteran underwent another VA examination in October 1997.  
The veteran reported an unstable left knee and pain that radiated 
to the thigh.  He took Percocet daily for the pain.  He could not 
play sports or go shopping, but he could perform minor housework.  
Upon examination, the veteran walked with a slight limp without 
his brace and squatting caused pain.  Alignment of the left knee 
was good and there was no instability, but there was some atrophy 
of the quadriceps muscle near the patella.  Active range of 
motion was measured to 60 degrees and passive range of motion was 
measured to 125 degrees.  The x-ray showed a normal knee joint 
with a normal patellofemoral relationship.  The examiner stated 
that the veteran's reactions and manifestations were 
disproportionate to the objective findings.  He noted that there 
was some laxity of the extensor mechanism, but the knee appeared 
stable with no significant arthritic changes.  Moreover, the knee 
motion was adequate for normal function.  The examiner stated 
that he could not express an opinion as to whether the veteran's 
unwillingness to move the knee was due to pain.

VA outpatient records from September 1997 show that the veteran 
continued to complain of anterior knee pain.  Examination 
revealed decreased quadriceps size and strength and the veteran 
was assessed with chondromalacia.  Records from October 1997 
noted that the veteran continued with physical therapy three days 
a week, was wearing a brace, and reported constant pain.  Records 
from the following month showed decreased range of motion and 
tenderness.  The veteran was assessed with status post knee 
fracture and pain and scheduled for a new brace fitting.  A 
November 1997 letter from a VA physician assistant stated that 
the veteran was followed for chronic pain of the left knee and 
had recently required Morphine to control the pain.

The veteran underwent a final VA examination in March 1998.  The 
veteran complained of constant pain of the left knee which 
required him to take Percocet and Morphine.  He claimed that 
increased activity and inclement weather aggravated the pain.  He 
used a brace at all times and could not sit, walk, or drive for 
long periods of time.  He believed that his pain had worsened 
during the past year and he also had pain in the low back.  The 
veteran walked with a left-sided limp.  The left knee exhibited 
good alignment, with no deformity, swelling, effusion, or 
instability.  Compression of the patella was not painful and 
tracking was within normal limits.  However, the quadriceps 
muscles were atrophied, with a lack of muscle mass on the upper 
medial side of the knee.  McMurray and Drawer tests were 
negative.  Active range of motion was measured to 90 degrees and 
passive was measured to 140 degrees.  The x-ray report showed a 
normal left knee with no arthritis.  An MRI showed effusion in 
the left suprapatellar bursa and a slightly irregular anterior 
cruciate ligament.  The veteran was diagnosed with status-post 
surgery, left knee, patellar ligament realignment.  The examiner 
stated that the veteran's complaints of pain and use of pain 
medication could not be supported by the objective findings.  
However, because of lack of proper use, there was atrophy of the 
quadriceps muscles.

The veteran's left knee disability has been awarded a 20 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  Under the rating schedule, moderate recurrent 
subluxation or lateral instability of the knee is rated at 20 
percent.  For an increased rating to 30 percent, the impairment 
must be characterized as severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  A veteran who has arthritis and instability of 
the knee may be entitled to a separate rating.  If a veteran has 
a disability rating under Diagnostic Code 5257 for instability of 
the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a zero percent 
rating under Diagnostic Code 5260 or 5261, a separate rating is 
available under Diagnostic Code 5003 or 5010.   See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998).  In addition to applicable schedular 
criteria, under 38 C.F.R. §§ 4.40, 4.45 (1998), the VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or weakness 
to the extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

In summary, the Board concludes that the veteran's impairment of 
the left knee may be characterized as severe and that his 
disability picture more nearly approximates the criteria 
contemplated by the 30 percent rating pursuant to Diagnostic Code 
5257.  In so finding, the Board has considered the factors 
delineated in 38 C.F.R. §§ 4.40, 4.45 (1998), such as pain on 
movement, disturbance of locomotion, atrophy of disuse, and 
interference with sitting, standing and weightbearing.  The 
veteran has consistently presented to all medical providers with 
complaints of chronic pain.  The Board believes that the 
veteran's statements regarding his pain are credible and that he 
has suffered functional loss of his knee due to that pain.  The 
evidence of record further establishes that the veteran takes 
prescription pain medication, uses a knee brace, and has 
undergone several surgeries and extensive physical therapy.  
Therefore, the record shows the increased severity necessary for 
the next higher evaluation.

On the contrary, the evidence of record does not establish 
entitlement to a higher evaluation.  There has been no showing of 
ankylosis of the knee, extension limited to 30 degrees, or 
nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, 5262 (1998).  In addition, the 
evidence of record does not establish x-ray evidence of arthritis 
or sufficient limitation of motion which would entitle the 
veteran to a separate rating under Diagnostic Code 5003 or 5010.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered 
whether or not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The Board, as did 
the RO, finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his left knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for a left knee disability 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

